Jenkins, J.
1. “This court can not consider exceptions to the refusal of the trial judge to comply with written requests to charge, unless it is made to appear that they were tendered to the court before the jury retired to consider the case.” Seaboard Air-Line Ry. v. Barrow, 18 Ga. App. 261 (89 S. E. 383). It not being so made to appear in this case, the first and second grounds of the amendment to the motion for a new trial are without merit.
2. “Where a fact is established by undisputed evidence, it is not error for the judge, in his charge to the jury, to assume or intimate that the fact has been proved.” Dexter Banking Co. v. McCook, 7 Ga. App. 436 (67 S. E. 113); Ga., Fla. & Ala. Ry. Co. v. Jernigan, 128 Ga. 501 (57 S. E. 791). The third ground of the amendment to the motion for a new trial is without merit, since it comes properly within this rule.
3. There being sufficient evidence to authorize the verdict, which has the approval of the trial, judge, this court is without authority to set the verdict aside.

Judgment affirmed.


Wade, C. J., and Luke, J., concur.